                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:15-CR-20-BO-l

JOHNELL THOMAS HODGES,                              )
     Petitioner,                                    )
                                                    )
v.                                                  )              ORDER
                                                    )
UNITED STATES OF AMERICA,                           )
     Respondent.                                    )


       This cause comes before the Court on petitioner's motion to recommend residential re-

entry center placement. [DE 73]. Petitioner asks that this Court recommend that the Bureau of

Prisons allow him to serve the last six to twelve months of his sentence in a residential re-entry

center. The Court's recommendation is one of five factors considered by the Bureau of Prisons

when designating offenders to places of incarceration. 18 U.S.C. § 3621(b).

       Petitioner's motion [DE 73] is DENIED. The Court does not make any recommendation

to the Bureau of Prisons. The clerk is DIRECTED to serve a copy of this order on the United States

Probation Office and the Bureau of Prisons.



SO ORDERED, this     J.!i   day of October, 2018.




                                              ~Et,A;j~
                                              UNITED STATES DISTRICT JUDGE
